692 F.2d 714
112 L.R.R.M. (BNA) 2517
Clarence H. HAND, Plaintiff-Appellant,v.INTERNATIONAL CHEMICAL WORKERS UNION, International ChemicalWorkers Union Local No. 328, and Arizona ChemicalCompany, Defendants-Appellees.
No. 81-5828.
United States Court of Appeals,Eleventh Circuit.
Nov. 8, 1982.

Brian A. Dusseault, Panama City, Fla., for plaintiff-appellant.
Robert M. Young, Asst. Counsel, International Chemical Workers Union, Akron, Ohio, for International Chemical Workers Union.
Wade B. Perry, Mobile, Ala., for Arizona Chemical Co.
Pilacek, Egan, Cohen & Williams, Thomas J. Pilacek, Orlando, Fla., for International Chemical Workers Union Local # 328.
Appeal from the United States District Court for the Northern District of Florida.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion August 2, 1982, 11 Cir., 1982, 681 F.2d 1308.)
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by this Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.